FULTON, Senior Judge,
dissenting:
I dissent. I agree with the author of the lead opinion that the Court of Military Appeals evidently intends that the Booker rule of admissibility apply to records of nonjudicial punishment as well as to records of trial by summary court-martial. See United States v. Booker, 5 M.J. 238 (C.M.A.1977), modified, 5 M.J. 246 (C.M.A.1978). The doubt I expressed in United States v. Taylor, 5 M.J. 669, 670 (A.C.M.R.1978) (Fulton, Sr. J., concurring), was dispelled by United States v. Cannon, 5 M.J. 198 (C.M.A.1978), when the Court of Military Appeals again referred to nonjudicial punishment as being within , the reach of Booker.
I also agree that the records of nonjudicial punishment involved in this case demonstrate that the individual was told of his right to confer with an independent counsel before he opted for nonjudicial disposition, that his waiver of removal to trial was in writing and that it was personally signed. The Court of Military Appeals has, however, imposed an additional requirement not met by the records in this case. Namely, that “it is imperative that this written waiver establish a voluntary, knowing, and intelligent decision to forego [sic] removal to a criminal proceeding which was done with sufficient awareness of the relevant *907circumstances to satisfy the standards set forth in Johnson v. Zerbst, 304 U.S. 458, 465, 58 S.Ct. 1019, 82 L.Ed. 1461 . . . (1938), and Brady v. United States, 397 U.S. 742, 748, 90 S.Ct. 1463, 25 L.Ed.2d 747 . . (1970).” 5 M.J. at 243 n.20. The Court twice commanded that any ambiguity in this regard be dispelled before utilization of the evidence of punishment. Id. and 5 M.J. at 244.* The record before us fails to satisfy that requirement. Corrective action should be taken.

 The Court of Military Appeals seems to recognize that counsel might be waived, but evidently intends that, when the individual has waived counsel, it be established that the waiver of counsel was voluntary, knowing, and intelligent. See Brady v. United States, 397 U.S. 742, 748, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970); cf. United States v. Palenius, 2 M.J. 86 (C.M.A. 1977).